

115 HR 5179 IH: National Cyber Hacking Competition for our Youth Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5179IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Ms. Barragán introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Homeland Security to coordinate a National Cyber Hacking Competition for
			 high school students, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Cyber Hacking Competition for our Youth Act. 2.Establishment of competition (a)In generalThe Secretary of the Department of Homeland Security shall coordinate a National Cyber Hacking Competition for students at secondary schools, which shall be held each year among students in each congressional district. The Secretary shall coordinate with Members of Congress to promote the Competition with appropriate outreach to local educational agencies.
 (b)CoordinationThe Secretary of Homeland Security, in consultation with local educational agencies, shall establish rules and guidelines for the implementation of the competition described in subsection (a). The Secretary shall post such rules and guidelines on a publically-accessible webpage of the Department of Homeland Security.
 (c)PurposesThe purposes of the Competition include the following: (1)Promoting and developing a 21st century cybersecurity workforce for high school students by increasing awareness of emerging technologies to combat cybersecurity risks.
 (2)Engaging students and State and local governments to collaborate with industries to strengthen and secure information systems and prevent vulnerabilities.
 (3)Advancing cybersecurity’s role in preventing large scale data theft, scams, and malicious information operations that affect millions of Americans.
 (4)Addressing best practices and privacy tools to combat cybersecurity risks for American households, State and local governments, and industries connected online.
 (5)Actively engaging students from communities that are traditionally under-represented or low performing in science, technology, engineering, or mathematics.
 (6)Initiating innovative policymaking by connecting State and local governments to secondary school students on new and emerging cybersecurity risks and prevention.
 (d)Rule of constructionNothing in this Act may be construed as requiring secondary schools to participate in the Competition.
 (e)DefinitionsIn this section: (1)CompetitionThe term Competition means the National Cyber Hacking Competition under this section.
 (2)Cybersecurity riskThe term cybersecurity risk has the meaning given such term in section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148).
 (3)Information systemThe term information system has the meaning given such term in section 3502 of title 44, United States Code. (4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				